Case 3:19-mj-03759-AGS Document 1 Filed 09/03/19 PagelD.1 Page 1 of 14
AO 106 (Rev. 04/10) Application for a Search Warrant

 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
for the
Southern District of California SEP OS 2059
CLEAK US DISTHIOL COURT
In the Matter of the Search of ) SOUTHERN DISTRICT OF CALIFORNIA
(Briefly describe the property to be searched ) B BEPUTY ¢
or identify the person by name and address) ) Case No.

Apple Cellular Telephone )
Model: iPhone 8 )
S/N: 35298 1092059331 )

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give tts location):

Attachment A, incorporated herein by reference

located in the: Southern District of California , there is now concealed (identify the
person or describe the property to be seized):

 

Attachment B, incorporated herein by reference

The basis for the search under Fed. R. Crim. P. 41(c} is (check one or more):
mM evidence of a crime; .
© contraband, fruits of crime, or other items illegally possessed;
0 property designed for use, intended for use, or used in committing a crime;
0 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 1324 Alien Smuggling

The application is based on these facts:

See attached Affidavit of Agent Leonarco Contreras, incorporated herein by reference.

a Continued on the attached sheet.

OF Delayed notice of days (give exact ending date if more than 30 days: } is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

 

Applicant’s signature

Leonardo Contreras, BPA-Intelligence

 

Printed name and title

Sworn to before me and signed in my presence.

Date: 2 |

  

 

 

Judge’s signature

City and siate: San Diego, CA Andrew G. Schopler, Magistrate Judge

Printed name and title

 

 

 

 
oO OO SN DO A SP WH Ye

Be WN BO BO RO BRO BD RD RD RR RO Re Re OO Rel re lle
oOo ss HN OH He WwW YP KF SP oO eH HS HR OH SF WY HY RF S&S

 

 

Case 3:19-mj-03759-AGS Document 1 Filed 09/03/19 PagelD.2 Page 2 of 14

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
IN THE MATTER OF THE APPLICATION
OF THE UNITED STATES OF AMERICA
FOR A SEARCH OF:
AFFIDAVIT OF LEONARDO
Apple Cellular Telephone CONTRERAS IN SUPPORT OF
Model: iPhone 8 SEARCH WARRANT
S/N: 352981092059331
Samsung
Model: Galaxy $10
S/N: 352695 104156253
Samsung
Model: SMG532M
S/N: 352605095 14622
AFFIDAVIT

I, Leonardo Contreras, Border Patrol Agent-Intelligence with the United States
Department of Homeland Security, Customs and Border Protection, United States
Border Patrol (‘USBP”), having been duly sworn, depose and state as follows:

1. I make this affidavit in support of an application for a search warrant in
furtherance of an alien smuggling investigation conducted by U.S. Border Patrol Agents
for the following target property: three cellular telephones seized on August 14, 2019,
from Luis ALFARO-Cortes, Marco Antonio CORTES-Coello, and Abelar RAMIREZ-
Coello. The cellular telephones are (1) Apple iPhone, S/N: 352981092059331, (2)
Samsung Model: Galaxy $10, S/N: 352695104156253, and (3) Samsung Model:
5MG532M, S/N: 352605095 14622 (“Target Telephones”).

2. The Target Telephones were seized from ALFARO, CORTES, and
RAMIREZ after they were apprehended in a red Honda Civic while attempting to

transport one illegal alien after coordinating with the smuggling coordinator. It is

 

 

 
oe © 4S BD th & | Woe

ye NY NY ON NM NY ON NEPOS SFO SFO SFO SEO SEO DeSEllllDReS St
Sat nA oT & &SY NN FSF CO CO SB ST DH ON Fk WH NY SF SS

 

 

Case 3:19-mj-03759-AGS Document 1 Filed 09/03/19 PagelD.3 Page 3 of 14

believed that the Target Telephones were used by ALFARO, CORTES, and
RAMIREZ to communicate with co-conspirators during an alien smuggling event on
August 14, 2019. ALFARO, CORTES, and RAMIREZ are being investigated for
Transportation of Illegal Aliens, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii), in the
Southern District of California. Probable cause exists to believe that the Target
Telephones contain evidence relating to violations of Title 8, United States Code
section 1324. The specified telephones are currently in the possession of the Customs
and Border Protection Chula Vista Border Patrol Station, 311 Athey Street, San Diego,
California 92173.

3. Based upon my experience and training, and all the facts and opinions set
forth in this Affidavit, I believe the items to be seized set forth in Attachment B
(incorporated herein) will be found in the items to be searched as described in
Attachment A (incorporated herein). This item may be or lead to: (1) evidence of the
existence of alien smuggling or conspiracy to smuggle aliens in violation of 8 U.S.C. §
1324; (2) contraband, fruits of crime, or things otherwise criminally possessed; and (3)
property designed or intended for use in, or which is or has been used as a means of

committing, criminal offenses.

EXPERIENCE AND TRAINING

4, I am a USBP Agent-Intelligence within the United States Department of
Homeland Security, Customs and Border Protection, USBP. I have been employed as
a USBP Agent since September 2007. | am presently assigned to the San Diego Sector
Intelligence Unit at the Campo Border Patrol Station. I am a graduate of the United
States Border Patrol Academy at the Federal Law Enforcement Training Center in
Artesia, New Mexico. I have received basic training in investigating alien smuggling,
identifying immigration violations, and enforcing numerous immigration and customs
laws within the United States.

5, I am currently assigned to conduct investigations of criminal violations

relating to alien smuggling. I have participated in numerous alien smuggling-related
2

 

 

 

 
eo Sa A A eR & Ne

»y NM NY we BY HR NM NOD mm mmm meme
So DH CH & Wwe NY = SF CO PBA A ua & Wwe NY = |S

 

 

Case 3:19-mj-03759-AGS Document 1 Filed 09/03/19 PagelD.4 Page 4 of 14

investigations, many of which involved the arrest of persons for alien smuggling
offenses. In those cases, I conducted interviews with the arrested persons and with their
associates. Through these interviews, I have gained a working knowledge of and insight
into the activities and operations of alien smugglers.

6. Through the course of my training, investigations, and conversations with
other law enforcement personnel, I am aware that it is a common practice for alien
smugglers to work in concert with other individuals and to do so by utilizing cellular
telephones and portable radios to maintain communications with co-conspirators to
further their criminal activities. I am also aware that it is a common practice for alien
smugglers to communicate with the smuggled aliens regarding smuggling arrangements
and payment utilizing cellular telephones and portable radios. Conspiracies involving

alien smuggling generate many types of evidence, including, but not limited to, cellular

phone-related evidence such as voicemail messages referring to the arrangements of

travel and payment, names, photographs, text messages, and phone numbers of co-
conspirators and aliens to be smuggled.

7. In preparing this affidavit, I have conferred with other agents and law
enforcement personnel who are experienced in the area of alien smuggling
investigations, and the opinions stated below are shared by them. Further, I have
personal knowledge of the following facts, or have had them related to me by persons
mentioned in this affidavit.

8. Based upon my training and experience as a USBP Agent-Intelligence, and
consultations with law enforcement officers experienced in alien smuggling

investigations, and all the facts and opinions set forth in this affidavit, I submit the

following:
a. Alien smugglers will use cellular telephones because they are mobile and
they have instant access to telephone calls and text, web, and voice messages.

b. Alien smugglers will use cellular telephones because they are able to

actively monitor the progress of the illegal aliens while they are in transit.
3

 

 

 
eo C2 sa DN Oo kk YD N=

wy N NY NY NY NM NN ON NS = SF SF SF FSS
ot nH MH FF WwW NH ep SF SB PAD Hn hk YY NY = S&S

 

 

Case 3:19-mj-03759-AGS Document 1 Filed 09/03/19 PagelD.5 Page 5 of 14

c. Alien smugglers and their accomplices will use cellular telephones because
they can easily arrange and/or determine what time the smuggled aliens will arrive at
predetermined locations.

d. Alien smugglers will use cellular telephones to direct drivers to
synchronize a drop off and/or pick up time of the smuggled aliens.

e. | Alien smugglers will use cellular telephones to notify or warn their
accomplices of law enforcement activity, including the presence and location of marked
and unmarked units, as well as the operational status of USBP checkpoints.

f. Alien smugglers will use cellular telephones to make arrangements with
the smuggled aliens prior to the smuggling event, and to arrange for payment after the

smuggling event.
g. Alien smugglers will use GPS devises in remote areas to guide them to the

location of the aliens to be smuggled, as well as to the final destination of the smuggled
aliens,
FACTS SUPPORTING PROBABLE CAUSE

9, On August 14, 2019, Campo Station Intelligence Team agents were
monitoring a tracking device on a black BMW registered to Luis MACIAS. Agents
noticed the BMW was heading north on Interstate 15 (“I-15”). This was the first time
in a week of monitoring that the BMW agents had seen it head north leaving San Diego
County. Agents believed that the BMW was heading to complete a “Buy Out,” where
the sponsors of illegal aliens pay smugglers for their friends and family.

10. BPA-I Benjamin Moretti began traveling north on the I-15. BPA-I Moretti
observed that the vehicle came to a stop at the Scottish Inns and Suites located at 210
Lincoln Ave. Corona, California, 92882 via the tracker. At approximately 7:40 p.m.,
BPA-I Moretti arrived at the gas station and observed the BMW at the gas station. It
was at this time that agents began physical surveillance of the BMW.

11. At approximately 8:15 p.m., BPA-I Adnane Benchekroun arrived at the
hotel parking lot to set up surveillance. At approximately 8:25 p.m., the BMW pulled

4

 

 
oe © SH rh Rk WY Ne

ny NY Ye NH NM NH NH RON oS SS eS lt
So sa DBD wo kek & MY SB CO CO PM HID HO th OP Owe UN Ul CS

 

 

Case 3:19-mj-03759-AGS Document 1 Filed 09/03/19 PagelD.6 Page 6 of 14

into the parking lot of the hotel and parked immediately next to BPA-I Benchekroun’s
unmarked agency issued vehicle. After being parked there for a few minutes, the vehicle
pulled away from where it was initially parked and repositioned to the north side of the
building. Less than a minute after the vehicle parked on the north side of the building,
BPA-I Benchekroun observed a subject wearing a blue shirt and dark jeans walk up the
staircase and into room 214. While the subject was at the door, BPA-I Benchekroun
was able to describe the back of his shirt depicting a white and black square logo type
of design. The subject in the blue shirt was in the room for less than a minute before he
walked back out of the room, through the building and down the stairs, and away

southbound on Lincoln Avenue towards the gas station. At approximately 8:31 p.m.,

BPA-I Leonardo Contreras, who was conducting surveillance from the Shell gas station ~

south of the hotel, acquired visual of the subject in the blue shirt that BPA-I
Benchekroun described. BPA-I Contreras was able to positively identify him as Jaime
TAICH-Cruz and confirmed that he is associated with the black BMW target vehicle.

12. At approximately 9:37 p.m., BPA-I Benchekroun observed a female, later
identified as Nadia ROMERO Corona, exit room 214 and stand on the walkway in front
of the room. While standing on the walkway, ROMERO appeared to be looking around
as if she was looking at all the cars in the parking lot.

13. Approximately a minute after ROMERO walked back into the room, a
male subject, later identified as Thomas Zachary BRUNDIGE, exited room 214, walked
downstairs to the parking lot, and walked to a black Scion xB bearing California license
plate number 6CKKO11. After less than a minute by the Scion xB, BRUNDIGE walked
back into room 214. At approximately 9:42 p.m., ROMERO and BRUNDIGE walked
back out ofroom 214, accompanied by a third Hispanic male adult with a beard, wearing
a black short sleeve shirt and dark pants. All three walked down to the parking lot
towards the Scion. Once at the Scion, BRUNDIGE got into the vehicle while ROMERO
and the Hispanic male adult, later identified as Luis ALFARO-Cortes (smuggled alien),
stood outside of the car. ROMERO and ALFARO stood outside of the Scion xB for

5

 
eo 62 SIA Hm & | Bm

My NM NM NY YY NY ON NM NM Ee Be OR SS OSS
St AD ww & Hw NM SB SF Oo BAT DA ta kh WwW NN = S&S

 

 

Case 3:19-mj-03759-AGS Document 1 Filed 09/03/19 PagelD.7 Page 7 of 14

several minutes while BRUNDIGE waited in the car. At approximately 10:07 p.m.,
ROMERO and ALFARO got into the vehicle with BRUNDIGE and they drove out of
the parking lot. After the Scion xB left the hotel parking lot at approximately 10:09
p.m., agents were able to maintain visual of the vehicle as it drove around with no
intended destination.

14, At, approximately 10:30 p.m., BPA-I Moretti was stationary in the middle
of the Cardenas Grocery parking lot located on the southeast corner of the intersection
of 2nd Street and Lincoln Ave at 301 S Lincoln Ave. At this time, BPA-I Moretti
observed a red Honda Civic bearing California license plate number SPLH170 park one
space to his right. The vehicle had three occupants. One individual exited from the back
seat of the vehicle and began walking in the direction of the hotel at the northeast corner
of 2nd Street and Lincoln Ave. This individual was later identified as Marco Antonio
CORTES-Coello (sponsor).

15. Atapproximately 10:46 p.m., BPA-I Moretti observed CORTES return to
the red Honda. CORTES was standing outside the vehicle speaking with the front seat
passenger. At this same time, the BMW returned to the Cardenas parking lot and parked
behind the red Honda. At 10:49 p.m., agents observed the Scion xB return to the hotel.
At the same time, BPA-I Moretti saw CORTES begin walking back to the hotel. At
approximately 10:51 p.m., Agent Benchekroun relayed that he observed ALFARO and
CORTES meet at the Scion, hug, and begin walking back south in the direction of the
red Honda. In BPA-I Moretti's training and experience, this is consistent with a
smuggled alien being reunited with a sponsor who will be paying the smuggling fees.

16. At approximately 10:52 p.m., BPA-I Moretti observed TAICH exit the
passenger seat of the red Honda and enter the passenger seat of the BMW. TAICH was
the passenger that CORTES was speaking with. At this time, the red Honda traveled to
the western end of the parking lot and parked while the BMW exited the lot. BPA-I
Moretti relayed to agents that the red Honda might be positioning itself to pick up

 

 

 

 
eC fm HN AO UM kk WY NH =

ye YP NM Me He Re NM ORDO SS ES ES Se it
So TDR OA Fk WH NY = SF CO BSB HT HA ok eH YY = CS

 

 

Case 3:19-mj-03759-AGS Document 1 Filed 09/03/19 PagelD.8 Page 8 of 14

ALFARO and CORTES. At approximately 10:55 p.m., BPA-I Moretti observed
CORTES and ALFARO approach the red Honda and get in.

17. At approximately 10:55 p.m., BPA-I Nate Romero and BPA-I Ehab
Rahman approached the Honda. They questioned CORTES and ALFARO as to their
citizenship. Both stated that they were citizens of Mexico and did not have
documentation allowing them to be in the United States legally. At approximately 11:00
p.m., BPA-I Rahman placed CORTES and ALFARO under arrest for being in the
country illegally.

18. During post arrest interviews of ALFARO, CORTES, and RAMIREZ,
they identified TAICH and MACIAS as the individuals organizing the smuggling event.
ALFARO, CORTES, and RAMIREZ all stated that they communicated via the Target
Telephones with TAICH and MACIAS. CORTES and RAMIREZ also stated that they
were guided via the Target Telephones to the location to pick up ALFARO in Corona,
California. Based upon my experience and investigation in this case, I believe that
MACIAS and TAICH may have guided CORTES and RAMIREZ to the pickup location
of ALFARO.

19. Based upon my experience and investigation in this case, I believe that
ALFARO, CORTES, and RAMIREZ, as well as other persons not yet known, were
involved in an on-going conspiracy to smuggle aliens. Based on my experience
investigating alien smugglers, I also believe that ALFARO, CORTES, and RAMIREZ
may have used the Target Telephones to coordinate with co-conspirators regarding the
smuggling of illegal aliens, and to otherwise further this conspiracy both inside and
outside the United States. I also believe that ALFARO, CORTES, and RAMIREZ may
have used the Target Telephones to aid them in the recovery of the illegal aliens near
the United States Mexico border.

20. Based upon my experience and training, consultation with other law
enforcement officers experienced in alien smuggling investigations, and all the facts
and opinions set forth in this affidavit, I believe that information relevant to the alien

7

 

 

ay gence

 
eo © SA Uh mR GG Nom

»y NY NR NR NR NY ON YN NY = = FF Oe OS Oe oe Se
eo sa KH uU fF BS NY = SF CE MP AT HD A eh we NS SS

 

 

Case 3:19-mj-03759-AGS Document 1 Filed 09/03/19 PagelD.9 Page 9 of 14

smuggling activities of ALFARO, CORTES, and RAMIREZ and their co-conspirators,
such as telephone numbers, made and received calls, contact names, electronic mail
(email) addresses, appointment dates, messages, pictures, and other digital information
are stored in the memory of the cellular telephone described herein.
SEARCH PROTOCOL
21. Itis not possible to determine, merely by knowing the cellular telephones

make, model and serial number, the nature and types of services to which the device is

subscribed and the nature of the data stored on the device. Cellular devices today can

be simple cellular telephones and text message devices, can include cameras, can serve
as personal digital assistants and have functions such as calendars and full address books
and can be mini-computers allowing for electronic mail services, web services and
rudimentary word processing. An increasing number of cellular service providers now
allow for their subscribers to access their device over the internet and remotely destroy
all of the data contained on the device. For that reason, the device may only be powered
in a secure environment or, if possible, started in “flight mode” which disables access
to the network. Unlike typical computers, many cellular telephones do not have hard
drives or hard drive equivalents and store information in volatile memory within the
device or in memory cards inserted into the device. Current technology provides some
solutions for acquiring some of the data stored in some cellular telephone models using
forensic hardware and software. Even if some of the stored information on the device
may be acquired forensically, not all of the data subject to seizure may be so acquired.
For devices that are not subject to forensic data acquisition or that have potentially
relevant data stored that is not subject to such acquisition, the examiner must inspect
the device manually and record the process and the results using digital photography.
This process is time and labor intensive and may take weeks or longer.

22. Following the issuance of this warrant, I will collect the subject cellular

telephone and subject it to analysis. All forensic analysis of the data contained within

 

 

 

 
Oo 2 “4 A On hk & NS

y NV NM NY NY NN ON NOS Oe StOO USO ESElOOeSOlS S

 

 

Case 3:19-mj-03759-AGS Document1 Filed 09/03/19 PagelD.10 Page 10 of 14

the telephone and its memory cards will employ search protocols directed exclusively
to the identification and extraction of data within the scope of this warrant.

23. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to this warrant may require a range of data analysis techniques, including
manual review, and, consequently, may take weeks or months. The personnel
conducting the identification and extraction of data will complete the analysis within
ninety (90) days, absent further application to this court.

24. Following the issuance of this warrant, I will collect the subject cellular
telephone and, with assistance if necessary from cellular telephone forensic examiners,
will attempt to securely power the devices, identify whether they are protected by a
personal identification number (PIN), determine or circumvent the PIN and image or
retrieve data subject to seizure pursuant to this warrant from the device. The search of
the devices or of an image on the data on the device will be limited to identifying and
seizing data subject to seizure pursuant to this warrant and, in any event, will be limited
to only the information to be found on basic cellular telephones: digital, cellular, and/or
telephone numbers and/or direct connect numbers assigned to the device; call and direct
connect history information; list of contacts stored on the device; text messages stored
on the device; and, if equipped as a camera, photographs and videos stored on the
device. In the event that I or other personnel lawfully conducting the analysis identify
information pertaining to crimes outside the scope of the warrant, such information will
not be used in any way unless a new warrant is obtained to search for such information.

25. I, or any other duly authorized federal agent, will personally serve the
warrant requested above, and will be assisted by other duly authorized federal
investigators.

CONCLUSION

26. Based on all of the facts and circumstances described above, I believe that
probable cause exists to conclude that ALFARO, CORTES, and RAMIREZ used the
Target Telephones to facilitate alien smuggling. The Target Telephones were likely

9

 

 

 
oe 6S “BA Oo mR | Nom

wy NY NB NM Be NRO ON Rm mmm meee aes
So TDA A F&F WwW YY we SF CSC Bway HD eo kh & NHN m= SS

 

 

.Case 3:19-mj-03759-AGS Document1 Filed.09/03/19 PagelD.11 Page 11 of 14

used to facilitate the offenses by transmitting and storing data, which constitutes
evidence, fruits, and instrumentalities of violations of Title 8, United States Code,

Section 1324.

27. I also believe that probable cause exists to indicate that evidence, fruits,

and instrumentalities of illegal activity committed by ALFARO, CORTES, and

RAMIREZ continues to exist on the Target Telephones.

28. Based upon my experience and training, consultation with other agents in
alien smuggling investigations, consultation with other sources of information, and the
facts set forth herein, I know that the items to be seized set forth in Attachment B
(incorporated herein) are likely to be found in the property to be searched described in
Attachment A (incorporated herein). Therefore, I respectfully request that the Court
issue a warrant authorizing me, a USBP Agent, or another federal law enforcement
agent specially trained in digital evidence recovery, to search the item described in

Attachment A, and seize the items listed in Attachment B.

Mf
Hf
/
Hf
i
Hf
if
if
Hf
ff
HM
it
Ht

//
10

 

 

 
Oo SB ADH OH hk He Nw

~Y Me NM NHN NM Me ON ON ON OES ES SR ke
[oo ho = es )

 

 

Case 3:19-mj-03759-AGS Document1 Filed 09/03/19 PagelD.12 Page 12 of 14

29, I swear the foregoing is true and correct to the best of my knowledge and

belief, |

Leonardo Contreras
Border Patrol Agent Intelligence
U.S. Border Patrol

 

SUBSCRIBED AND SWORN TO ME BEFORE THIS Zi DAY OF

AUGUST, 2019.

“HONOBABYE ANDREW G. SCHOPLER
United any Magistrate Judge

11

 

 

 

 
Case 3:19-mj-03759-AGS Document1 Filed 09/03/19 PagelD.13 Page 13 of 14
ATTACHMENT A

The following item is to be searched:

 

Apple Cellular Telephone
Model: iPhone 8
S/N: 352981092059331

These items are currently in the possession of the Customs and Border Protection
Chula Vista Border Patrol Station, 311 Athey Street, San Diego, CA 92173.

 
Case 3:19-mj-03759-AGS Document1 Filed 09/03/19 PagelD.14 B £
ATTACHMENT B Fen, Appricarion

RR

SCARH Ly ACRANT—

ITEM TO BE SEIZED

Authorization to search the Target Telephones described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space,
and temporary or permanent files contained on or in the cellular/mobile telephone
for evidence described below. The seizure and search of the Target Telephones
shall follow the search methodology described in the attached affidavit submitted in
support of the warrant.

The evidence to be seized from the Target Telephones will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of June 15, 2019 to August 15, 2019:

a. tending to indicate efforts to smuggle aliens into the United States from
Mexico or transport illegal aliens within the United States;
b. tending to identify other facilities, storage devices, or services-such as

email addresses, IP addresses, phone numbers-that may contain electronic evidence
tending to indicate efforts to smuggle aliens into the United States from Mexico or
transport illegal aliens within the United States;

c, tending to identify co-conspirators, criminal associates, or others
involved in the efforts to smuggle aliens into the United States from Mexico or
transport illegal aliens within the United States;

d. _— tending to identify travel to or presence at locations involved in the
smuggling of aliens into the United States from Mexico or transporting illegal aliens
within the United States such as drop off and pick up locations, stash houses, load
houses, or delivery points;

e. tending to indicate payment for the smuggling of aliens into the United
States or the transportation of aliens with in the United States;

f. tending to identify the user of, or persons with control over or access
to, the Target Telephones; or
g. tending to place in context, identify the creator or recipient of, or

establish the time of creation or receipt of communications, record, or data above.

which are evidence of violations of 8 U.S.C. § 1324 (Alien Smuggling).

 

 

 
